Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on April 19, 2022. Claims 1-4, 6-13, 15-20 are pending. 

Response to Arguments
Applicant’s arguments filed on April 19, 2022 have been considered but are moot in the view of new ground of rejection. The drawing objection has been withdrawn in the view of replace drawing and the rejection 112 six and 112(b) has been withdrawn in the view of claims amendment.

The 101 rejection is maintained as claimed invention is directed to an abstract idea without significantly more. The additional limitation as explained in the rejection do not integrate the abstract idea into a practical application and do not provide an Inventive Concept.

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Rejections - 35 USC § 101
Claims 1-4, 6-13, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites: A method for location-based searching across heterogeneous data sources and location services, the method comprising: receiving, by a processor, a location-based query; generating, by the processor using an ontology, an executable logical form for the location-based query; selecting, by the processor based on the executable logical form, at least one data source or at least one location service from a plurality heterogeneous data sources and location services, the at least one location service or at least one data source containing data relevant to the location-based query; generating and implementing, by the processor, an execution strategy for searching the at least one location service and/or the at least one data source; and providing, by the processor, results generated as a result of the execution strategy.
The limitations of claim 1:
 generating, by the processor using an ontology, an executable logical form for the location-based query: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally converting a user-input query into an executable form (such as a SQL query) based on a mental evaluation of the query. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
selecting, by the processor based on the executable logical form, at least one data source or at least one location service from a plurality heterogeneous data sources and location services, the at least one location service or at least one data source containing data relevant to the location-based query: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying and selecting a data source or location service relevant to the input query. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
generating . . .  by the processor, an execution strategy for searching the at least one location service and/or the at least one data source: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating a mental process or strategy for searching a data source or location service. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A method for location-based searching across heterogeneous data sources and location services, the method comprising: receiving, by a processor, a location-based query: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of receiving a location based query) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
and providing, by the processor, results generated as a result of the execution strategy: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of outputting results) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
. . . implementing, by the processor, an execution strategy for searching the at least one location service and/or the at least one data source: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of retrieving location data from various sources based on a search strategy) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. As discussed in paragraph 0065 of applicant’s specification, “the Service Graph 125 generates a plan for orchestrating the order of calls representing one of more possible execution strategies. The Service Graph 125 creates an optimal execution strategy out of the collection of services identified at act A130.” This retrieval of data from services is considered mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A method for location-based searching across heterogeneous data sources and location services, the method comprising: receiving, by a processor, a location-based query: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
and providing, by the processor, results generated as a result of the execution strategy and receiving by the processor, feedback for the results, wherein the at least one location service or the at least one data source is selected based on previous feedback: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as results of query processing, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
. . . implementing, by the processor, an execution strategy for searching the at least one location service and/or the at least one data source, wherein the execution strategy filters and restructures at least one call tree to reduce the size and cardinality of a least on intermediate result: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as data based on a search strategy, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. As discussed in paragraph 0065 of applicant’s specification, “the Service Graph 125 generates a plan for orchestrating the order of calls representing one of more possible execution strategies. The Service Graph 125 creates an optimal execution strategy out of the collection of services identified at act A130.” These “calls” are interpreted to be calls to retrieve data from memory. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 1 is not patent eligible. Claim 18 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.


	Regarding claim 2, the claim recites: the method of claim 1, wherein the at least one data source or the at least one location service is selected based on a location reference included in the executable logical form: this additional limitation is considered an addition to the mental process detailed in claim 1. This claim clarifies a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying and selecting a data source or location service relevant to the input query based on the logical form of that query. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

	Thus claim 2 is not patent eligible.
	Regarding claim 3, the claim recites: the method of claim 1, further comprising: logging, by the processor, parameters for the implemented execution strategy, wherein the at least one location service or the at least one data source is selected based on previously logged parameters: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing execution parameters) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as execution parameters, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
	wherein the at least one location service or the at least one data source is selected based on previously logged parameters: this additional limitation is considered an addition to the mental process detailed in claim 1. This claim clarifies a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying and selecting a data source or location service relevant to the input query based on previously logged parameters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

	Thus claim 3 is not patent eligible. Claims 14 and 20 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

	Regarding claim 4, the claim recites: The method of claim 3, wherein the parameters comprise access costs, past performance, and user feedback of result selection: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing execution parameters such as costs, performance, and feedback) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as execution parameters, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 4 is not patent eligible. Claim 15 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.	Regarding claim 5, the claim recites: The method of claim 1, further comprising: receiving, by the processor, feedback for the results: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of receiving feedback for results) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
	wherein the at least one location service or the at least one data source is selected based on previously feedback: this additional limitation is considered an addition to the mental process detailed in claim 1. This limitation clarifies a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying and selecting a data source or location service relevant to the input query based on previous feedback. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

	Thus claim 5 is not patent eligible	Regarding claim 6, the claim recites: The method of claim 1, wherein selecting comprises: identifying, using the executable logical form generated with the ontology, at least a query type for the location-based query: this additional limitation is considered an addition to the mental process detailed in claim 1. This limitation clarifies a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying a query type, based on a mental evaluation of a logical form. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.	and selecting, by the processor, the at least one data source or at least one location service based on the query type: this additional limitation is considered an addition to the mental process detailed in claim 1. This limitation clarifies a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying and selecting a location service or data source based on a mentally determined query type. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

	Thus claim 6 is not patent eligible.

	Regarding claim 7, the claim recites: The method of claim 1, wherein the at least one location service comprises at least a routing service: this additional limitation is considered an addition to the mental process detailed in claim 1. This limitation clarifies a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying and selecting a location service or data source, wherein the location service comprises a routing service. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.	Thus claim 7 is not patent eligible.

	Regarding claim 8, the claim recite: The method of claim 1, wherein the at least one data source comprises at least a location graph: this additional limitation is considered an addition to the mental process detailed in claim 1. This limitation clarifies a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying and selecting a location service or data source, wherein the data source comprises a location graph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

	Thus claim 8 is not patent eligible.

	Regarding claim 9, the claim recites: the method of claim 1, wherein the execution strategy comprises a hierarchy of dependent services and sources: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating and implementing a mental process or strategy for searching a data source or location service. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.	Thus claim 9 is not patent eligible.	Regarding claim 10, the claim recites the method of claim 1, wherein generating comprises processing and transforming the location-based query into the executable logical form via a pipeline of a machine-learned semantic dependency parser: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally converting a user-input query into an executable form (such as a SQL query) based on a mental evaluation of the query. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The recitation of a pipeline of a machine-learned semantic dependency parser is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept.” Furthermore, the claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

	Thus claim 10 is not patent eligible.

	Regarding claim 11, the claim recites: The method of claim 1, wherein the results comprise one or more points of interest: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of outputting results comprising points of interest) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as results of query processing, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 11 is not patent eligible.


	Regarding claim 12, the claim recites: A system for location-based searching across heterogeneous data sources and location services, the system comprising: a search interface configured to receive a location-based query; a service registry configured to store meta-data for a plurality of heterogeneous data sources and location services; a service selector configured to select at least one data source or at least one location service from the plurality of heterogeneous data sources and location services for the location-based query based on the stored meta-data; 42an execution planner configured to generate an execution strategy for the one or more data sources or the one or more location services; an executor configured to implement the execution strategy; and a ranker configured to rank the results from the executor.
	The limitations of claim 12:
select at least one data source or at least one location service from the plurality of heterogeneous data sources and location services for the location-based query based on the stored meta-data: this additional limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying and selecting a data source or location service relevant to the input query based on stored meta-data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
 42generate an execution strategy for the one or more data sources or the one or more location services: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating a mental process or strategy for searching a data source or location service. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
rank the results from the executor: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally ranking results from a search. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:

A system for location-based searching across heterogeneous data sources and location services, the system comprising: a search interface configured to receive a location-based query: this limitation, under Step 2A Prong Two, is recited at a high level of generality (i.e., as a general means of receiving a location based query) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
a service registry configured to store meta-data for a plurality of heterogeneous data sources and location services: this limitation, under Step 2A Prong Two, is recited at a high level of generality (i.e., as a general means of storing data) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
a service selector, an execution planner, executor, and a ranker:  Under Step 2A Prong Two, the usage of these modules and their corresponding structure and function is considered to amount to nothing more than an instruction to apply the mental processes of selecting a data source or location service, generating an execution plan, and ranking search results using a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept.”
. . . implement the execution strategy: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of retrieving location data from various sources based on a search strategy) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. As discussed in paragraph 0065 of applicant’s specification, “the Service Graph 125 generates a plan for orchestrating the order of calls representing one of more possible execution strategies. The Service Graph 125 creates an optimal execution strategy out of the collection of services identified at act A130.” This retrieval of data from services is considered mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application.
	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A system for location-based searching across heterogeneous data sources and location services, the system comprising: a search interface configured to receive a location-based query: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
a service registry configured to store meta-data for a plurality of heterogeneous data sources and location services: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as data about sources and services, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
a service selector, an execution planner, executor, and a ranker:  Under Step 2A Prong Two, the usage of these modules and their corresponding structure and function is considered to amount to nothing more than an instruction to apply the mental processes of selecting a data source or location service, generating an execution plan, and ranking search results using a generic computer which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept,” and therefore does not amount to significantly more than the judicial exception.
. . . implement the execution strategy: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as data based on a search strategy, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. As discussed in paragraph 0065 of applicant’s specification, “the Service Graph 125 generates a plan for orchestrating the order of calls representing one of more possible execution strategies. The Service Graph 125 creates an optimal execution strategy out of the collection of services identified at act A130.” These “calls” are interpreted to be calls to retrieve data from memory. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 12 is not patent eligible.

	Regarding claim 13, the claim recites: The system of claim 12, further comprising: an ontology configured to generate an executable logical form for the location-based query comprising a semantic meaning for the location-based query: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally converting a user-input query into an executable form (such as a SQL query) based on a mental evaluation of the query. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
	wherein the service selector is configured to select the one or more data source or the one or more location service from the plurality of heterogeneous data sources and location services for the location-based query using the executable logical form and the stored meta-data: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying and selecting a data source or location service relevant to the input query based on metadata and a logical form of the query. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

	Thus claim 13 is not patent eligible.

	See claims 3 and 4 concerning the rejection of claims 14-16.

	Regarding claim 16, the claim recites:  The system of claim 12, wherein the at least one location service comprises at least a routing service or the at least one data source comprises at least a location graph: this additional limitation is considered an addition to the mental process detailed in claim 1. This limitation clarifies a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying and selecting a location service or data source, wherein the location service comprises a routing service, and wherein the data source comprises a location graph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

	Thus claim 16 is not patent eligible. Claim 19 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

	Regarding claim 17, the claim recites: The system of claim 12, wherein the ranker is configured to rank the merged results based on a relevancy and a distance for each result from a location reference derived from the location-based query: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally ranking results from a search based on a mental relevancy or distance determination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The recitation of a ranker is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept.”	Thus claim 17 is not patent eligible.	See claims 1, 16, and 3 respectively for the rejections of claims 18, 19, and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2-5, 6-9, 11, 18, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (Pub. No. US 20080010259 A1) in the view of Reddy et al. (Pub. No. US 20180089227 A1) and Davis (Patent. No. : US 11269930 B1)

	Regarding claim 1, Feng discloses a method for location-based searching across heterogeneous data sources and location services, the method comprising: receiving, by a processor, a location-based query (in paragraph 0078, Feng details a “query receiver” as part of a “location query system” that is configured to receive “a request for [a] natural language query” from a user).
generating, by the processor using an ontology, an executable logical form for the location-based query (in paragraph 0079 and FIG. 1, Feng describes: “The natural language query processing means 4 comprises a natural language query analyzing means 401, a DB searching unit 46, an answer fusing and generating unit 47 and an access unit (not shown). The access unit is disposed between the natural language query analyzing means 401 and the storing unit 2, which is used to provide the access to the location ontology base 21 and the location query language base 22. The natural language query analyzing means 401 processes the request for natural language query from a user with the access unit accessing the location ontology base 21 and the location query language base 22, and returns a query action.” This analyzing means is considered equivalent to a processor utilizing an ontology. In paragraph 0081, Feng clarifies that “the language matching unit 44 matches the query request of the user and the query language of the query language base. Therefore the query action is obtained.” This converting of a natural language query of a user into a query in “the query language” of the system to produce a “query action” is considered equivalent to generating an executable logical form, as the query language of the system is able to be executed).	selecting, by the processor based on the executable logical form, at least one data source or at least one location service from a plurality heterogeneous data sources and location services, the at least one location service or at least one data source containing data relevant to the location-based query (in paragraph 0135, Feng details how a “DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action.” in paragraph 0129, Feng clarifies this searching unit: “the DB searching unit 46 directly searches the location database 3 or indirectly searches the location database using a GIS function, so as to find the corresponding location information. If a user queries a general static information (e.g. address, phone number and product/service information of a company, etc.), the location database 3 will be searched directly. If the user queries the spatial information (e.g. location, neighborhood or route information), the location database will be searched by using the GIS function according to the query action.” In this example, based on the query action, equivalent to an executable form, Feng decides to search either a location database itself, equivalent to a data source, or search the database with a GIS function, equivalent to a location service. In paragraph 0073, Feng details that “the location database 3 includes detail data of all geographical entities in location services and it stores the spatial information and general information of the location services. The spatial information includes the location tags of all entities in a map . . . The location database 3 can be generated from an electronic map, yellow pages, and a list of influential knowledge sources.” This location service stores the location tags of entities on a map, and thus holds data relevant to the location query).
generating and implementing, by the processor, an execution strategy for searching the at least one location service and/or the at least one data source (in paragraphs 0129-0133, Feng details several query methods that serve to execute and implement “each query action.” These involve a “querylocation(x)” method that “consists of A1=GetValue(X, address) and A2=GISLocation(X), wherein GetValue(X, A) denotes that the value of the attribute A of X is obtained.” wherein the location database is searched both directly and through the GIS function. Another example method is a “querynearest(x,y)” which “consists of A1=GISNearest(X)) and A2=GetValue(A1, address). For example, the value of QueryNearest(Innovation, Bank) consists of A1="China Bank" and A2="Tsinghua Science Park.No1, Zhongguangcun East Road, Haidian District, Beijing.” These methods are considered equivalent to an execution strategy as detailed by the applicant, as they entail a method for the usage and combination of different GIS function and database functions. These methods are “specified with respect to each query action.” Thus, the generation of a query action by a query analyzing means detailed in previous claim analysis, which is in turn mapped to query methods, is considered equivalent to a generation of an execution strategy.	and providing, by the processor, results generated as a result of the execution strategy (in paragraph 0134, Feng details the generation of a “location query answer” as a result of fusing “search actions for each query action.” This “answer” is then “sent to the mobile terminal for display via a user interface”).
Feng does not explicitly disclose but Reddy teaches receiving, by the processor, feedback for the results, wherein the at least one location service or the at least one data source is selected based on previous feedback (Fig. 7 and paragraphs [0096]: the feedback engine 240 receives 770 feedback in response to providing the search results and the location search engine 220 may select between data sources based on selection rules associated with multiple data sources).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Feng (in regards to an ontology based query parser and search engine) and Reddy (in regards to a logging of search suggestions), and arrived at a search engine able to parse user queries into executable queries, as well as log information about sources of search results. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “determining which data sources provide higher quality search results than other data sources” (Reddy paragraph 0020).
Feng and Reddy do not explicitly disclose but Davis teaches the execution strategy filters and restructures at least one call tree to reduce the size and cardinality of at least one intermediate result (column 15 lines 20-58: generating a query execution plan according to identified granularity levels, according to some embodiments. As indicated at 810, identified granularity levels of a spatial index that identify data objects stored in a data set may be obtained, in some embodiments. For example, table or other data set metadata may be maintained for processing queries, including metadata, such as the number of rows in a column, the distribution of data values in a column, the number of distinct values in a column, along with the identified granularity levels). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Feng and Reddy as taught by Davis to query for certain spatial data may be quickly and efficiently performed (Davis, column 1 lines 20-21)

Claim 18 is similarly rejected. Refer to claim 1 for analysis.
	Regarding claim 2, Feng together with Reddy and Davis teaches method according to claim 1. Feng details the method of claim 1, wherein the at least one data source or the at least one location service is selected based on a location reference included in the executable logical form (in paragraph 0135, Feng details how a “DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action.” this query action is considered analogous to an executable logical form as detailed by the applicant. In paragraph 0129, Feng clarifies this searching unit: “the DB searching unit 46 directly searches the location database 3 or indirectly searches the location database using a GIS function, so as to find the corresponding location information. If a user queries a general static information (e.g. address, phone number and product/service information of a company, etc.), the location database 3 will be searched directly. If the user queries the spatial information (e.g. location, neighborhood or route information), the location database will be searched by using the GIS function according to the query action) The references to the user query containing spatial information such as a location and static information such as an address are considered equivalent to location references detailed by the applicant, and the selection of searching a location database directly or searching through a GIS function is considered analogous to selecting a location service or a data source).

Regarding claim 3, Feng together with Reddy and Davis teaches method according to claim 1. Feng teaches the method of claim 1. Reddy discloses further comprising: logging, by the processor, parameters for the implemented execution strategy (in paragraph 0023, Reddy details an overarching “service arrangement system” responsible for selecting data sources to service a location based search request: “to service a user's search request, the service arrangement system 100 selects one (or more) of the three data sources to service the search request and provides the search results from the selected data source(s) to the user.” The selection of data sources and acquiring of searching results is deemed equivalent to an implemented execution strategy. Reddy specifies in paragraph 0043 that the “location search engine” within the service system “selects one or more data resources from which to receive map information.” This “location search engine” can also “rank data sources by generating or modifying selection rules. For example, a selection rule indicates allocations of search requests to different data sources available for a given region or request, where data sources with a higher (more favorable) rank are associated with greater allocations of search requests.” The “selection rules” are deemed equivalent to a set of parameters that are logged by the location search engine which stores “selection rules in the rules data store,” equivalent to a log. In paragraph 0048 of applicant’s specification, applicant specifies that “service / source may also include parameters or attributes stored in the Service Registry 261 that assist the Service Selector 263 in identifying which service / source includes data relevant to a query.” Based on this description, the claimed parameters are interpreted to be attributes that help the system determine relevant data sources, which correlates to the “selection rules” disclosed by Reddy).
	wherein the at least one location service or the at least one data source is selected based on previously logged parameters (in paragraph 0065, Reddy details that “The location search engine 220 selects 310 a data source and requests 315 search results from the selected data source. The location search engine 220 may select between data sources based on selection rules associated with multiple data sources accessible by the service arrangement system 100.” As stated above, these selection rules are deemed equivalent to parameters as detailed by the applicant, because they assist the engine in determining relevant sources. This selection of a data source is based on a previously generated selection rule, as the rule is already associated with the data source).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Feng (in regards to an ontology based query parser and search engine) and Reddy (in regards to a logging of search suggestions), and arrived at a search engine able to parse user queries into executable queries, as well as log information about sources of search results. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “determining which data sources provide higher quality search results than other data sources” (Reddy paragraph 0020).

	Regarding claim 4, Feng together with Reddy and Davis teaches method according to claim 3. Reddy teaches the method of claim 3. Reddy further discloses wherein the parameters comprise access costs, past performance, and user feedback of result selection (in paragraph 0065, applicant details the claimed parameters, stating that “criteria used for the procedure may include access costs (CPU, I/O, network communication) . . .” Based on this description, the claimed “access cost” is interpreted to convey computational cost, usage, or latency, identified to be the broadest reasonable interpretation. In paragraph 0074, Reddy details how “a selection rule is based on the latency of a data source. The latency represents the duration of time a data source requires to provide search results in response to a search request.” Specifically, a “data source may be constrained by the availability of computational resources to process the influx of search requests (e.g., saturated thread pools, high CPU or memory usage, delayed messages, or port exhaustion).” This latency and CPU usage involved in the selection of results provided by a data source is considered equivalent to a measurement of access cost as detailed by the applicant. Additionally, in regards to user feedback of search results, in paragraphs 0056 and 0057, Reddy details how a “test engine modifies the selection rule,” equivalent to a parameter, based on “positive” or “negative feedback” given to “search results” from a data source that was used to generate routing directions for a trip. This feedback can be based on “user input such as a user selection or text feedback indicating a ‘smooth trip’ or ‘fast pickup.’” Further, in paragraph 0062, in regards to past performance, Reddy details that “in an example, a machine learning model determines selection rules for allocating search requests based on the determined qualities of search results from data sources. For instance, if the machine learning model determines that a first data source has higher quality search results than a second data source, the machine learning model determines that more search requests should be allocated to the first data source than to the second data source.” This modification of the selection rule based on quality of the data source is deemed analogous to modifying a parameter based on the performance of selected results, with higher quality being equivalent to higher performance).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Feng (in regards to an ontology based query parser and search engine) and Reddy (in regards to a logging of search suggestions), and arrived at a search engine able to parse user queries into executable queries, as well as log information about sources of search results. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “determining which data sources provide higher quality search results than other data sources” (Reddy paragraph 0020).	Regarding claim 6, Feng together with Reddy and Davis teaches method according to claim 1. Feng discloses the method of claim 1, wherein selecting comprises: identifying, using the executable logical form generated with the ontology, at least a query type for the location-based query (in paragraph 0129, Feng clarifies a searching unit: “the DB searching unit 46 directly searches the location database 3 or indirectly searches the location database using a GIS function, so as to find the corresponding location information. If a user queries a general static information (e.g. address, phone number and product/service information of a company, etc.), the location database 3 will be searched directly. If the user queries the spatial information (e.g. location, neighborhood or route information), the location database will be searched by using the GIS function according to the query action.” “Spatial information” and “static information” query requests are considered equivalent to query types identified given the query action. As stated in previous claim analysis, a query action is deemed equivalent to an executable logical form generated with an ontology, as stated by Feng in paragraph 0079: “analyzing means 401 processes the request for natural language query from a user with the access unit accessing the location ontology base 21 and the location query language base 22, and returns a query action”).	and selecting, by the processor, the at least one data source or at least one location service based on the query type (in the paragraph 0129, Feng describes how, based on if the query is for “static” or “spatial” information, a searching unit will either search the “location database” directly or with a “GIS function.” Utilizing the GIS function is considered a different location service than the “location database.” As described by Feng in paragraph 0074, “The GIS interface 32 is implemented by GIS functions. At present, popular GIS (Geographic Information System) platform includes Supermap, Mapinfo, ArcInfo, etc. Based on the spatial locations, GIS functions are used to calculate and acquire spatial information (e.g. spatial position and neighborhood information).” These services indicate that the GIS function is considered a separate location service than the “location database” equivalent to a data source. This selection between searching the “location database” directly or through a “GIS service” based on if a query concerns “static” or “spatial” information is considered equivalent to selecting a data source or location service based on a query type). 

Regarding claim 7, Feng together with Reddy and Davis teaches method according to claim 1. Feng discloses the method of claim 1, wherein the at least one location service comprises at least a routing service (in paragraphs 0129-0133, Feng details several query methods that serve to execute and implement “each query action.” Several of these methods utilize GIS functions, described by Feng in paragraph 0074: “the GIS interface 32 is implemented by GIS functions. At present, popular GIS (Geographic Information System) platform includes Supermap, Mapinfo, ArcInfo, etc. Based on the spatial locations, GIS functions are used to calculate and acquire spatial information (e.g. spatial position and neighborhood information).” Referring back to the methods in paragraphs 0129-0133, one method that Fend details is a “queryPath(X,Y)” method for calculating a route between two points. This is calculated utilizing a “GISPath” function as well as a “GISLocation” function. Feng clarifies this “GISPath” function in paragraph 0077: “GISPath(X, Y, Z, P) is used as the GIS path planning function to find the nearest/fastest path from Point X to Point Y based on real-time information or historical traffic information and traffic rule. X is a start point, and Y is an end point.” Because the GIS functions have this routing feature, the GIS service is considered equivalent to a location service comprising a routing service, as it can “calculate and acquire spatial information” as well as calculate routes between given points).
Regarding claim 9, Feng together with Reddy and Davis teaches method according to claim 1. Feng discloses the method of claim 1, wherein the execution strategy comprises a hierarchy of dependent services and sources (as stated above, in paragraphs 0129-0135 Feng details several methods equivalent to execution strategies. The services used by the methods utilize a location database consisting of a “list of influential knowledge sources” and a “GIS interface” both described in paragraphs 0073 and 0074, respectively. The GIS interface is considered dependent upon the location database in a hierarchical sense as it is used to calculate spatial information of the location database, and thus cannot be used independently from it. In paragraph 0055 of applicant’s specification, applicant states that “as an example, the Service Graph 125 may identify different services or sources that may be useful that are dependent on one another. For example, the Service Graph 125 may identify a search engine and a particular database that the search engine may be able to search as a potential service.” As described by Feng in paragraph 0129, the GIS interface and its functions are deemed equivalent to this dependent search engine example. The location database, which is the source that the GIS function is dependent on, is “searched by using the GIS function according to the query action”).
	Regarding claim 11, Feng together with Reddy and Davis teaches method according to claim 1. Feng discloses the method of claim 1, wherein the results comprise one or more points of interest (in the examples of methods of executing searches based on a query in paragraph 0129, Feng details an example of a method: “QueryLocation(X): If the address value of X is not null, get the value. To give users more location information, GIS function "GISLocation(X)" is also invoked. The value of QuetyLocation(X) consists of A1=GetValue(X, address) and A2=GISLocation(X), wherein GetValue(X, A) denotes that the value of the attribute A of X is obtained. For example, the value of QueryLocation(Hailong Plaza) consists of A1="Zhongguancun Street. NO1" and A2-"137 meters southwest to Zhongguancun Street, 580 meters northeast to Haidian Middle Street".” “Zhongguancun Street” and “Haidian Middle Street” are considered equivalent to points of interest detailed by the applicant).

Regarding claim 19, Feng together with Reddy and Davis teaches method according to claim 18. Feng discloses the apparatus of claim 18. Feng further discloses wherein the at least one location service comprises at least a routing service or the at least one data source comprises at least a location graph (in paragraphs 0129-0133, Feng details several query methods that serve to execute and implement “each query action.” Several of these methods utilize GIS functions, described by Feng in paragraph 0074: “the GIS interface 32 is implemented by GIS functions. At present, popular GIS (Geographic Information System) platform includes Supermap, Mapinfo, ArcInfo, etc. Based on the spatial locations, GIS functions are used to calculate and acquire spatial information (e.g. spatial position and neighborhood information).” Referring back to the methods in paragraphs 0129-0133, one method that Fend details is a “queryPath(X,Y)” method for calculating a route between two points. This is calculated utilizing a “GISPath” function as well as a “GISLocation” function. Feng clarifies this “GISPath” function in paragraph 0077: “GISPath(X, Y, Z, P) is used as the GIS path planning function to find the nearest/fastest path from Point X to Point Y based on real-time information or historical traffic information and traffic rule. X is a start point, and Y is an end point.” Because the GIS functions have this routing feature, the GIS service is considered equivalent to a location service comprising a routing service, as it can “calculate and acquire spatial information” as well as calculate routes between given points).

Regarding claim 20, Feng together with Reddy and Davis teaches method according to claim 18. Feng discloses the apparatus of claim 18. However, Feng does not disclose further comprising computer program code configured to, with the at least one processor, cause the at least one processor to: log parameters for the implemented execution strategy wherein the at least one location service or the at least one data source is selected based on previously logged parameters.
	However, in the same field of endeavor, Reddy discloses further comprising computer program code configured to, with the at least one processor, cause the at least one processor to: log parameters for the implemented execution strategy (in paragraph 0023, Reddy details an overarching “service arrangement system” responsible for selecting data sources to service a location based search request: “to service a user's search request, the service arrangement system 100 selects one (or more) of the three data sources to service the search request and provides the search results from the selected data source(s) to the user.” The selection of data sources and acquiring of searching results is deemed equivalent to an implemented execution strategy. Reddy specifies in paragraph 0043 that the “location search engine” within the service system “selects one or more data resources from which to receive map information.” This “location search engine” can also “rank data sources by generating or modifying selection rules. For example, a selection rule indicates allocations of search requests to different data sources available for a given region or request, where data sources with a higher (more favorable) rank are associated with greater allocations of search requests.” The “selection rules” are deemed equivalent to a set of parameters that are logged by the location search engine which stores “selection rules in the rules data store,” equivalent to a log. In paragraph 0048 of applicant’s specification, applicant specifies that “service / source may also include parameters or attributes stored in the Service Registry 261 that assist the Service Selector 263 in identifying which service / source includes data relevant to a query.” Based on this description, the claimed parameters are interpreted to be attributes that help the system determine relevant data sources, which correlates to the “selection rules” disclosed by Reddy).
	wherein the at least one location service or the at least one data source is selected based on previously logged parameters (in paragraph 0065, Reddy details that “The location search engine 220 selects 310 a data source and requests 315 search results from the selected data source. The location search engine 220 may select between data sources based on selection rules associated with multiple data sources accessible by the service arrangement system 100.” As stated above, these selection rules are deemed equivalent to parameters as detailed by the applicant, because they assist the engine in determining relevant sources. This selection of a data source is based on a previously generated selection rule, as the rule is already associated with the data source).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Feng (in regards to an ontology based query parser and search engine) and Reddy (in regards to a logging of search suggestions), and arrived at a search engine able to parse user queries into executable queries, as well as log information about sources of search results. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “determining which data sources provide higher quality search results than other data sources” (Reddy paragraph 0020).
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, Reddy and Davis in view of Puana (U.S. Patent Publication No. 20160356602), hereinafter Puana. 	Regarding claim 8, as stated above Feng discloses the method of claim 1. However, Feng does not disclose wherein the at least one data source comprises at least a location graph. 
	However, in the same field of endeavor, Puana discloses wherein the at least one data source comprises at least a location graph (In paragraph 0045 of applicant’s specification, applicant describes that “the Location Graph 131 is a graph that includes relationships between location objects in a variety of ways.” Puana discloses a system that processes a “route planning query,” equivalent to a location-based query, and accesses a “graph data structure” representing a road network to generate a route. This “graph data structure” consists of several nodes consisting of locations for “refilling or recharging a vehicle,” and is deemed functionally equivalent to a location graph, as it details relationships and connections between locations represented by nodes).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Feng (in regards to an ontology based query parser and search engine) and Puana (in regards to searching a location graph based on a query), and arrived at a search engine able to parse user queries into executable queries usable to search a location graph. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “generating a route in response to a user request for travel directions” (Puana paragraph 0031).
	


	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, Reddy and Davis in view of Cohen (U.S. Patent Publication No. 20160140228), hereinafter Cohen.
	Regarding claim 10, as stated above, Feng discloses the method of claim 1. However, Fend does not disclose wherein generating comprises processing and transforming the location-based query into the executable logical form via a pipeline of a machine-learned semantic dependency parser. 
	However, in the same field of endeavor, Cohen disclose wherein generating comprises processing and transforming the location-based query into the executable logical form via a pipeline of a machine-learned semantic dependency parser (in paragraph 0028, Cohen details a “rewrite engine” designed to “convert [a] natural language query into a search-words query” that a “search engine” can utilize. This “rewrite engine can be built using a number of methods, e.g., machine learning techniques, results of control group studies, analysis of previous searches, analysis of previous refinement of searches, etc.” In paragraph 0030, Cohen details an example in which a natural language query “Please show me the way from San Francisco to Mountain View” is “reformatted” to an logical and executable form: “Directions: San Francisco>Mountain View” that a search engine is able to utilize. This location direction query is considered functionally equivalent to a location-based query detailed by the applicant).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Feng (in regards to an ontology based query parser and search engine) and Cohen (in regards transforming a query with a machine-learned parser), and arrived at a search engine able to parse user queries into executable queries via a machine-learned parser. A person of ordinary skill in search engines would be motivated to make such a combination so that “a natural-language query can be transformed into a search-engine-friendly query” (Cohen paragraph 0003).
	Claims 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, Reddy and Davis in view of Thota (U.S. Patent Publication No. 20150254357), hereinafter Thota.

Regarding claim 12, Feng discloses a system for location-based searching across heterogeneous data sources and location services, the system comprising: a search interface configured to receive a location-based query (in paragraph 0078, Feng details a “query receiver” as part of a “location query system” that is configured to receive “a request for [a] natural language query” from a user).
	a service registry configured to store meta-data for a plurality of heterogeneous data sources and location services (in paragraph 0073, Feng details a “location database 3” that  “includes detail data of all geographical entities in location services and it stores the spatial information and general information of the location services.” This “detail data” and “spatial and general information” are deemed analogous to meta-data. Feng further specifies that this “location database 3 can be generated from an electronic map, yellow pages, and a list of influential knowledge sources.” An electronic map is considered equivalent to a location service, while yellow pages and “knowledge sources” are deemed equivalent to heterogeneous data sources. In paragraph 0035 of applicant’s specification, applicant details a “service registry 261” as a corresponding structure for this limitation. The location database of Feng is considered equivalent to the applicant’s service registry, as the database performs the function claimed, is not excluded in applicant’s specification, and is the equivalent to a means for storing meta-data for a plurality of heterogeneous data sources and location services).
	a service selector configured to select at least one data source or at least one location service from the plurality of heterogeneous data sources and location services for the location-based query based on the stored meta-data (in paragraph 0135, Feng details how a “DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action.” In paragraph 0129, Feng clarifies this searching unit: “the DB searching unit 46 directly searches the location database 3 or indirectly searches the location database using a GIS function, so as to find the corresponding location information. If a user queries a general static information (e.g. address, phone number and product/service information of a company, etc.), the location database 3 will be searched directly. If the user queries the spatial information (e.g. location, neighborhood or route information), the location database will be searched by using the GIS function according to the query action.” This selection of either searching a location database directly or through a GIS function is considered equivalent to selecting at least one data source (the location database) and location service (the GIS function) given the query action. This selection is based on “spatial” or “general” information contained in the query, deemed analogous to meta-data detailed by the applicant. In paragraph 0039 of applicant’s specification, applicant describes a “service selector 263” understood to be the structure associated with the limitation. The searching unit of Feng is considered equivalent to the applicant’s service selector, as the searching unit performs the function claimed, is not excluded in applicant’s specification, and is the equivalent to a means for selecting a data source or location service based on stored meta-data).
	an execution planner configured to generate an execution strategy for the one or more data sources or the one or more location services (in paragraph 0079, Feng describes a method in which a “natural language query analyzing means 401 processes the request for natural language query from a user with the access unit accessing the location ontology base 21 and the location query language base 22, and returns a query action.” This query analyzing means consists of components such as a parsing unit and language matching unit detailed in FIG. 1. In paragraphs 0129-0133, Feng details several query methods that serve to execute and implement “each query action.” These involve a “querylocation(x)” method that “consists of A1=GetValue(X, address) and A2=GISLocation(X), wherein GetValue(X, A) denotes that the value of the attribute A of X is obtained.” wherein the location database is searched both directly and through the GIS function. Another example method is a “querynearest(x,y)” which “consists of A1=GISNearest(X)) and A2=GetValue(A1, address). For example, the value of QueryNearest(Innovation, Bank) consists of A1="China Bank" and A2="Tsinghua Science Park.No1, Zhongguangcun East Road, Haidian District, Beijing.” These methods are considered equivalent to an execution strategy as detailed by the applicant, as they entail a method for the usage and combination of different GIS function and database functions. These methods are specified by a query action generated by a “natural language query analyzing means,” deemed equivalent to an execution planner. In paragraph 0040 of applicant’s specification, applicant describes an “execution planner 265” understood to be the structure associated with the limitation. The analyzing means, with its’ underlying components detailed in FIG.1, is considered equivalent to the applicant’s service selector, as the searching unit performs the function claimed, is not excluded in applicant’s specification, and is the equivalent to a means for generating an execution strategy for one or more data or location sources.
	an executor configured to implement the execution strategy (in paragraph 0129, Feng specifies that the “location database will be searched by using the GIS function according to the query action. The corresponding query methods are specified with respect to each query action.” This searching is done by the “DB searching unit,” equivalent to an executor. In paragraph 0041 of applicant’s specification, applicant describes a “service executor 267” understood to be the structure associated with the limitation. The “DB searching unit” is considered equivalent to the applicant’s executor, as the searching unit performs the function claimed, is not excluded in applicant’s specification, and is the equivalent to a means for implementing an execution strategy as detailed by the applicant).
	However, Feng does not disclose and a ranker configured to rank the results from the executor.
	However, in the same field of endeavor, Thota details a ranker configured to rank the results from the executor (in paragraph 0035, Thota details a system for ranking local search data, specifying a “logic unit 308, which processes submitted queries, computes relevance scores, and compiles lists of query results that are provided to users.” This unit receives a “location-based list” as input and is configured to “generate a final list of ranked query results to provide to the user.” This logic unit is considered functionally equivalent to a ranker as detailed by the applicant. In paragraph 0049 of applicant’s specification, applicant details a “ranker 245” understood to be the structure associated with the limitation. The “logic unit” is considered equivalent to applicant’s ranker, as the logic unit performs the function claimed, is not excluded in applicant’s specification, and is the equivalent to a means for ranking query results.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Feng (in regards to an ontology based query parser and search engine) and Thota (in regards to ranking search results), and arrived at a search engine able to parse user queries into executable queries, as well rank the generated search results. A person of ordinary skill in search engines would be motivated to make such a combination to “provide a ranked list of socially relevant and location-based query results for the user's review” (Thota paragraph 0010).
	Regarding claim 13, as stated above, Feng in view of Thota disclose the system of claim 12. Feng further discloses further comprising: an ontology configured to generate an executable logical form for the location-based query comprising a semantic meaning for the location-based query (in paragraph 0079 and FIG. 1, Feng describes: “The natural language query processing means 4 comprises a natural language query analyzing means 401, a DB searching unit 46, an answer fusing and generating unit 47 and an access unit (not shown). The access unit is disposed between the natural language query analyzing means 401 and the storing unit 2, which is used to provide the access to the location ontology base 21 and the location query language base 22. The natural language query analyzing means 401 processes the request for natural language query from a user with the access unit accessing the location ontology base 21 and the location query language base 22, and returns a query action.” This analyzing means is considered equivalent to a processor utilizing an ontology configured to generate this query action. In paragraph 0081, Feng clarifies that “the language matching unit 44 matches the query request of the user and the query language of the query language base. Therefore the query action is obtained.” This converting of a natural language query of a user into a query in “the query language” of the system to produce a “query action” is considered equivalent to generating an executable logical form, as the query language of the system is able to be executed).
	 wherein the service selector is configured to select the one or more data source or the one or more location service from the plurality of heterogeneous data sources and location services for the location-based query using the executable logical form and the stored meta-data (in paragraph 0135, Feng details how a “DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action.” In paragraph 0129, Feng clarifies this searching unit: “the DB searching unit 46 directly searches the location database 3 or indirectly searches the location database using a GIS function, so as to find the corresponding location information. If a user queries a general static information (e.g. address, phone number and product/service information of a company, etc.), the location database 3 will be searched directly. If the user queries the spatial information (e.g. location, neighborhood or route information), the location database will be searched by using the GIS function according to the query action.” This selection of either searching a location database directly or through a GIS function is considered equivalent to selecting at least one data source (the location database) and location service (the GIS function) given the query action. This selection is based on “spatial” or “general” information contained in the query, deemed analogous to meta-data detailed by the applicant. Furthermore, this information is “associated with the query action,” and the selection of the location database or GIS service is based on this query action, equivalent to the executable logical form as detailed by the applicant).

Regarding claim 16, as stated above, Feng in view of Thota disclose the system of claim 12. Feng further discloses wherein the at least one location service comprises at least a routing service or the at least one data source comprises at least a location graph (in paragraphs 0129-0133, Feng details several query methods that serve to execute and implement “each query action.” Several of these methods utilize GIS functions, described by Feng in paragraph 0074: “the GIS interface 32 is implemented by GIS functions. At present, popular GIS (Geographic Information System) platform includes Supermap, Mapinfo, ArcInfo, etc. Based on the spatial locations, GIS functions are used to calculate and acquire spatial information (e.g. spatial position and neighborhood information).” Referring back to the methods in paragraphs 0129-0133, one method that Fend details is a “queryPath(X,Y)” method for calculating a route between two points. This is calculated utilizing a “GISPath” function as well as a “GISLocation” function. Feng clarifies this “GISPath” function in paragraph 0077: “GISPath(X, Y, Z, P) is used as the GIS path planning function to find the nearest/fastest path from Point X to Point Y based on real-time information or historical traffic information and traffic rule. X is a start point, and Y is an end point.” Because the GIS functions have this routing feature, the GIS service is considered equivalent to a location service comprising a routing service, as it can “calculate and acquire spatial information” as well as calculate routes between given points). 
	Regarding claim 17, as stated above, Feng in view of Thota disclose the system of claim 12. Thota further discloses wherein the ranker is configured to rank the merged results based on a relevancy and a distance for each result from a location reference derived from the location-based query (in paragraph 0035, Thota details a system for ranking local search data, specifying a “logic unit 308, which processes submitted queries, computes relevance scores, and compiles lists of query results that are provided to users.” This unit receives a “location-based list” as input, and “compiles lists of query results that are provided to users.” The unit is further configured to “generate a final list of ranked query results to provide to the user” based on relevancy ratings. This “final list” generated from “lists of query results” is considered analogous to merged results as detailed by the applicant. This logic unit is considered functionally equivalent to a ranker as detailed by the applicant. Thota specifies in paragraph 0025, that this ranking is based on “both spatial relevance and social relevance.” In an example in which a user queries for a daycare service, “the spatial relevance of a query result is based on the distance between the location of the daycare provider (as indicated by the daycare provider's address) in the query result and the location specified in the query.” This distance to a “location specified in the query” is considered equivalent to a distance from a location reference detailed by the applicant. Thota further describes in paragraph 0026 that the “social relevance of a query result is derived based on how users who are socially connected to the user have rated the business entity indicated in the query result.” This social relevance is deemed analogous to the claimed relevancy.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Feng (in regards to an ontology based query parser and search engine) and Thota (in regards to ranking search results), and arrived at a search engine able to parse user queries into executable queries, as well rank the generated search results. A person of ordinary skill in search engines would be motivated to make such a combination to “provide a ranked list of socially relevant and location-based query results for the user's review” (Thota paragraph 0010).

	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, Reddy and Davis in view of Thota, and in further view of Reddy.
	
	Regarding claim 14, as stated above, Feng in view of Thota discloses the system of claim 12. However, Feng in view of Thota does not disclose further comprising: a data logger configured to log parameters for the implemented execution strategy, wherein the at least one location service or the at least one data source is selected based on previously logged parameters. 
	However, in the same field of endeavor, Reddy discloses further comprising: a data logger configured to log parameters for the implemented execution strategy (in paragraph 0023, Reddy details an overarching “service arrangement system” responsible for selecting data sources to service a location based search request: “to service a user's search request, the service arrangement system 100 selects one (or more) of the three data sources to service the search request and provides the search results from the selected data source(s) to the user.” The selection of data sources and acquiring of searching results is deemed equivalent to an implemented execution strategy. Reddy specifies in paragraph 0043 that the “location search engine” within the service system “selects one or more data resources from which to receive map information.” This “location search engine” can also “rank data sources by generating or modifying selection rules. For example, a selection rule indicates allocations of search requests to different data sources available for a given region or request, where data sources with a higher (more favorable) rank are associated with greater allocations of search requests.” The “selection rules” are deemed equivalent to a set of parameters that are logged by the location search engine, equivalent to a data logger, which stores “selection rules in the rules data store,” equivalent to a log. In paragraph 0048 of applicant’s specification, applicant specifies that “service / source may also include parameters or attributes stored in the Service Registry 261 that assist the Service Selector 263 in identifying which service / source includes data relevant to a query.” Based on this description, the claimed parameters are interpreted to be attributes that help the system determine relevant data sources, which correlates to the “selection rules” disclosed by Reddy).
	wherein the at least one location service or the at least one data source is selected based on previously logged parameters (in paragraph 0065, Reddy details that “The location search engine 220 selects 310 a data source and requests 315 search results from the selected data source. The location search engine 220 may select between data sources based on selection rules associated with multiple data sources accessible by the service arrangement system 100.” As stated above, these selection rules are deemed equivalent to parameters as detailed by the applicant, because they assist the engine in determining relevant sources. This selection of a data source is based on a previously generated selection rule, as the rule is already associated with the data source).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Feng (in regards to an ontology based query parser and search engine), Thota (in regards to ranking search results), and Reddy (in regards to a logging of search suggestions), and arrived at a search engine able to parse user queries into executable queries, as well as log information about sources of ranked search results.  A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “determining which data sources provide higher quality search results than other data sources” (Reddy paragraph 0020).

	Regarding claim 15, as stated above, Feng in view of Thota disclose the system of claim 12. However, Feng in view of Thota does not disclose wherein the parameters comprise at least one of access costs, past performance, or user feedback of result selection. 
	However, in the same field of endeavor, Reddy discloses wherein the parameters comprise at least one of access costs, past performance, or user feedback of result selection (in paragraph 0065, applicant details the claimed parameters, stating that “criteria used for the procedure may include access costs (CPU, I/O, network communication) . . .” Based on this description, the claimed “access cost” is interpreted to convey computational cost, usage, or latency, identified to be the broadest reasonable interpretation. In paragraph 0074, Reddy details how “a selection rule is based on the latency of a data source. The latency represents the duration of time a data source requires to provide search results in response to a search request.” Specifically, a “data source may be constrained by the availability of computational resources to process the influx of search requests (e.g., saturated thread pools, high CPU or memory usage, delayed messages, or port exhaustion).” This latency and CPU usage involved in the selection of results provided by a data source is considered equivalent to a measurement of access cost as detailed by the applicant. Additionally, in regards to user feedback of search results, in paragraphs 0056 and 0057, Reddy details how a “test engine modifies the selection rule,” equivalent to a parameter, based on “positive” or “negative feedback” given to “search results” from a data source that was used to generate routing directions for a trip. This feedback can be based on “user input such as a user selection or text feedback indicating a ‘smooth trip’ or ‘fast pickup.’” Further, in paragraph 0062, in regards to past performance, Reddy details that the engine In an example, a machine learning model determines selection rules for allocating search requests based on the determined qualities of search results from data sources. For instance, if the machine learning model determines that a first data source has higher quality search results than a second data source, the machine learning model determines that more search requests should be allocated to the first data source than to the second data source.” This modification of the selection rule based on quality of the data source is deemed analogous to modifying a parameter based on the performance of selected results, with higher quality being equivalent to higher performance).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Feng (in regards to an ontology based query parser and search engine), Thota (in regards to ranking search results), and Reddy (in regards to a logging of search suggestions), and arrived at a search engine able to parse user queries into executable queries, as well as log information about sources of ranked search results.  A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “determining which data sources provide higher quality search results than other data sources” (Reddy paragraph 0020).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169